Title: To Thomas Jefferson from Matthew Wing, 15 October 1804
From: Wing, Matthew
To: Jefferson, Thomas


               
                  15th Oct 1804
               
               Singular and odd as your Excellency may think of an application made by a man of my appearance for appointment in the armey
               Yet from a true knowledg of the duty and a contiousness of my Integrety and intentions and an honest ambition of serveing my native country. With confidental assureance of being well supported in the application By some gentlemen of the Nothern country whose characters and Political influance is well Known throughout the united states
               I calld. at the war office was informed that there was no vacancy—
               I have a communication to make which may afford your Excellency some satisfaction—which I feel delicate to commit to paper—
               Prey accept of the above as an appology for intruding on your Excellency—
               And as in duty Bound
               
                  
                     Matthew Wing
                  
               
            